 

Green Brick Partners, Inc. 8-K [grbk-8k_090117.htm]

 

EXHIBIT 10.4

 

THIRD AMENDMENT dated as of September 1, 2017 (this “Agreement”) by and among
GREEN BRICK PARTNERS, INC. (the “Borrower”), the LENDERS party hereto, the NEW
LENDERS party hereto, FLAGSTAR BANK, FSB (“Flagstar”), in its capacity as the
successor administrative agent (the “Successor Administrative Agent”), and
CITIBANK, N.A. (“Citibank”), in its capacity as the existing administrative
agent (the “Existing Administrative Agent”), to the CREDIT Agreement dated as of
December 15, 2015 (as amended by the First Amendment, dated as of August 31,
2016, and the Second Amendment, dated as of December 1, 2016, as in effect prior
to the effectiveness of this Agreement, the “Credit Agreement”), among the
Borrower, the Lenders from time to time party thereto and the Existing
Administrative Agent.

WHEREAS the Lenders have agreed to extend credit to the Borrower under the
Credit Agreement on the terms and subject to the conditions set forth therein;
capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement;

WHEREAS the Borrower and the Lenders party hereto desire that certain provisions
of the Credit Agreement be amended as provided herein (as so amended, the
“Amended Credit Agreement”); and

WHEREAS Citibank wishes to resign as the Existing Administrative Agent under the
Credit Agreement and the other Loan Documents and this Agreement shall be deemed
to constitute the notice of resignation of Citibank in such capacity in
accordance with Section 8.06 of the Credit Agreement, and the Required Lenders
wish to appoint Flagstar as, and Flagstar wishes to accept its appointment as,
the Successor Administrative Agent pursuant to this Agreement;

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Amendment. Effective as of the Amendment Effective Date, the Credit
Agreement is hereby amended as follows:

(a)       

Schedule I to the Credit Agreement shall be replaced with Schedule I attached
hereto, which reflects the Revolving Credit Commitments of all Lenders after
giving effect to the new Revolving Credit Commitments established on the
Amendment Effective Date as set forth on Schedule II hereto (such new Revolving
Credit Commitments, the “New Commitments”).

(b)       

Clause (a) of the definition of “Base Rate” shall be replaced in its entirety as
follows:

“the rate of interest announced publicly by the Wall Street Journal as the “Wall
Street prime rate;”

(c)       

The first sentence of Section 2.21 up to, but excluding, the first “provided
that” shall be restated as follows:

“The Borrower may, at its option, at any time or from time to time prior to the
Termination Date, increase the Revolving Credit Commitments by up to $70,000,000
to an aggregate principal amount not to exceed $200,000,000 by requesting the
existing Lenders or new lenders to commit to any such increase;”

  

 

 

(d)        Section 9.02(a)(ii), and any comparable notice provision in any other
Loan Document, shall be replaced in its entirety as follows:

“if to the Agent, to Flagstar Bank, FSB at 5151 Corporate Drive, MS E-203-4,
Troy, MI 48098 (Facsimile: 800-541-3585; Email: BFGops@flagstar.com);”

SECTION 2. Revolving Credit Commitments. (a) As of the Amendment Effective Date,
each Lender shall have a Revolving Credit Commitment in the amount set forth
opposite such Lender’s name on Schedule I hereto and the aggregate principal
amount of the Revolving Credit Commitments shall be $130,000,000.

(b) The New Commitments and the Revolving Credit Advances made thereunder shall
have the terms applicable to the Revolving Credit Commitments in effect on the
Amendment Effective Date and the Revolving Credit Advances and other extensions
of credit made thereunder. On the Amendment Effective Date, each Lender
providing New Commitments pursuant to this Agreement (each, a “New Lender”)
shall become a Lender under the Amended Credit Agreement having the Revolving
Credit Commitment set forth opposite its name on Schedule I attached hereto and
shall be bound by the obligations in the Amended Credit Agreement as a Lender
and entitled to the benefits of the Amended Credit Agreement, effective as of
the Amendment Effective Date.

(c)       

On the Amendment Effective Date, each Lender shall fund its pro rata share
(calculated after giving effect to the New Commitments) of the Revolving Credit
Advances that are outstanding immediately prior to the Amendment Effective Date.

(d)       

The Successor Administrative Agent hereby consents to this Agreement and
confirms that each Lender set forth on Schedule I is acceptable to it.

(e)       

Each New Lender, by delivering its signature page to this Agreement, shall be
deemed to have acknowledged receipt of, and consented to and approved, each Loan
Document and each other document required to be delivered to, or be approved by
or satisfactory to, the Successor Administrative Agent or any Class of Lenders
on or prior to the Amendment Effective Date (it being understood and agreed that
by delivering its signature page to this Agreement, each such New Lender need
not execute a separate New Lender Supplement).

SECTION 3. Resignation and Appointment of Administrative Agent.

(a)       

Pursuant to Section 8.06 of the Credit Agreement, (i) the Required Lenders and
the Borrower hereby accept the resignation of the Existing Administrative Agent
as the Administrative Agent under the Loan Documents, (ii) the Required Lenders
hereby appoint, and the Borrower hereby consents to the appointment of, Flagstar
to act as the Successor Administrative Agent under the Loan Documents, (iii)
Flagstar hereby accepts its appointment as Successor Administrative Agent and
(iv) each of the parties hereto waives any applicable notice or consent
requirements under the Loan Documents with respect to the actions described in
the immediately preceding clauses (i), (ii) and (iii), in each case effective as
of the Amendment Effective Date. Until the Amendment Effective Date, the
Existing Administrative Agent continues to have full authority to act as
Administrative Agent in accordance with the terms of the Credit Agreement and
the other Loan Documents.

 2 

 

 

(b)       

In connection with the resignation referred to in Section 3(a) above, the
parties hereto acknowledge and agree that:

(i) the Successor Administrative Agent succeeds to the rights and obligations of
the Existing Administrative Agent under the Loan Documents and becomes vested
with all of the rights, powers, privileges and duties of the Existing
Administrative Agent under each of the Loan Documents, and all provisions of
Article VIII of the Credit Agreement shall be applicable to the Successor
Administrative Agent; and the Existing Administrative Agent is discharged from
all of its duties and obligations as the Administrative Agent under the Loan
Documents, in each case as of the Amendment Effective Date, except as
specifically set forth in this Agreement and except that the Existing
Administrative Agent shall distribute the interest and commitment fees that it
receives pursuant to Section 5(h) to the Lenders entitled thereto;

(ii) the Borrower shall indemnify the Existing Administrative Agent and each
Related Party (each such Person, an “Indemnitee”) against, and hold each
Indemnitee harmless from any and all losses, claims, damages, costs, expenses
(including reasonable fees, out-of-pocket disbursements and other charges of
counsel to the Indemnitees) and liabilities incurred by or asserted against any
Indemnitee arising out of, in any way connected with, or as a result of the
performance by the Existing Administrative Agent or its representatives of its
obligations hereunder or the compliance with any instructions provided by the
Successor Administrative Agent to the Existing Administrative Agent and any
claim, litigation, investigation or proceeding relating to the foregoing;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, costs, expenses or liabilities are
determined by a court of competent jurisdiction by a final and non-appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or its Related Party;

(iii) each of the Borrower, any other Loan Party, the Successor Administrative
Agent and the Lenders (including each New Lender) hereby irrevocably waives any
and all claims, suits, debts, losses, causes of action, demands, rights, damages
or costs, or expenses of any kind, character or nature whatsoever, known or
unknown, fixed or contingent, which any of them might have or claim to have
against the Existing Administrative Agent, any of its sub-agents or any Related
Party (collectively, the “Released Parties”) of any of the foregoing, arising
out of, in any way connected with or as a result of, this Agreement, the Credit
Agreement or any other Loan Document (in the case of the Credit Agreement or the
other Loan Documents, arising after the date of this Agreement), including,
without limitation, Citibank’s resignation as Administrative Agent under the
Loan Documents and any claim or cause of action with respect to the validity,
legality, completeness, sufficiency, collectibility or enforceability of any
Loan Document;

(iv) each of the Borrower, any other Loan Party, the Successor Administrative
Agent and the Lenders (including each New Lender) hereby further agrees forever
to refrain from commencing, instituting or prosecuting any lawsuit, action,
claim or other proceeding against any Release Parties with respect to any and
all of the foregoing described waived, released, acquitted and discharged
claims; and

(v) each of the Released Parties shall be a third party beneficiary of this
Agreement;

provided that, for the avoidance of doubt, the Successor Administrative Agent
shall bear no responsibility for any actions taken or omitted to be taken by
Citibank while it served as the Existing Administrative Agent under the Loan
Documents, and Citibank shall bear no responsibility for any actions taken or
omitted to be taken by Flagstar (or its successors) while serving as the
Successor Administrative Agent under the Loan Documents.

 3 

 

 

(c)       

Nothing contained in this Agreement shall affect or limit the provisions of
Article VIII of the Credit Agreement, including Section 8.06 thereof.

SECTION 4. Representations and Warranties. To induce the other parties hereto to
enter into this Agreement, the Borrower hereby represents and warrants to the
Successor Administrative Agent, the Existing Administrative Agent and the
Lenders (including the New Lenders) that:

(i) This Agreement has been duly authorized, executed and delivered by the
Borrower and constitutes its legal, valid and binding obligation, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

(ii) On the Amendment Effective Date, and after giving effect to this Agreement,
the representations and warranties of the Borrower set forth in the Credit
Agreement are true and correct in all material respects (other than any
representation or warranty qualified by materiality or Material Adverse Effect,
which shall be true and correct in all respects), as though made on and as of
the Amendment Effective Date.

(iii) On and as of the Amendment Effective Date, no event has occurred and is
continuing that constitutes a Default or Event of Default.

(iv) After giving effect to the establishment on the Amendment Effective Date of
the New Commitments, (A) the Borrower will be in compliance with the covenants
set forth in Section 6.01(a), (b), and (c) of the Credit Agreement and (B) the
compliance certificate dated as of August 8, 2017 previously delivered to the
Existing Administrative Agent by the Borrower remains true and accurate on and
as of the Amendment Effective Date.

(b) The Existing Administrative Agent hereby represents and warrants to the
Successor Administrative Agent that (i) it has provided the Successor
Administrative Agent with the current list of Lenders maintained by the Existing
Administrative Agent with respect to the Credit Agreement, which list sets forth
the legal name and outstanding Revolving Credit Advances and Revolving Credit
Commitments as of September 1, 2017 of such Lenders under the Credit Agreement
and accrued and unpaid interest on such Revolving Credit Advances and accrued
and unpaid commitment fees for any Unused Commitments, in each case, to (but not
including) September 1, 2017, and (ii) it has not recorded any assignments of
Revolving Credit Advances or Revolving Credit Commitments since September 1,
2017. The Existing Administrative Agent makes no other representation or
warranty of any kind, nature or description under this Agreement, except as
expressly set forth in this clause (b).

SECTION 5. Conditions to Effectiveness. This Agreement and the Revolving Credit
Commitments shall become effective on the date and at the time (the “Amendment
Effective Date”) on which each of the following conditions is first satisfied:

(a)       

The Successor Administrative Agent shall have executed this Agreement and shall
have received from the Borrower, the Existing Administrative Agent, each New
Lender and the Lenders constituting Required Lenders under the Credit Agreement
(i) a counterpart of this Agreement signed on behalf of such party or
(ii) evidence satisfactory to the Successor Administrative Agent (which may
include a facsimile transmission or other electronic transmission of a signed
counterpart of this Agreement) that such party has signed a counterpart of this
Agreement.

(b)       

The Borrower shall have executed and delivered to the Successor Administrative
Agent the agency fee letter dated as of the Amendment Effective Date by and
between the Successor Administrative Agent and the Borrower (the “Flagstar
Agency Fee Letter”).

 4 

 

 

(c)       

On such date and after giving effect to this Agreement, (i) no Default or Event
of Default shall have occurred and be continuing, (ii) the Borrower shall be in
compliance with the financial covenants set forth in Section 6.01(a), (b), and
(c) of the Credit Agreement, (iii) each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects; provided that to the extent any such
representation or warranty is already qualified by materiality or reference to
Material Adverse Effect, such representation or warranty shall be true and
correct in all respects, and (iv) the Successor Administrative Agent shall have
received a certificate, dated as of the Amendment Effective Date and signed by a
Financial Officer, confirming compliance with (x) clauses (i), (ii) and (iii) of
this Section 5(c) and (ii) the representations and warranties contained in
Section 4 above.

(d)       

The Successor Administrative Agent shall have received a favorable opinion
(addressed to the Successor Administrative Agent and the Lenders (including the
Incremental Revolving Lenders)) and dated the Amendment Effective Date) of (i)
Mier Law PLLC, counsel for the Loan Parties and (ii) Morris, Manning & Martin,
LLP, special Georgia counsel to the Loan Parties, in form and substance
reasonably satisfactory to the Successor Administrative Agent.

(e)       

The Successor Administrative Agent shall have received certified copies of
resolutions of the Board of Directors (or its equivalent) of each Loan Party
approving this Agreement and the New Commitments, articles of incorporation and
by-laws (or the equivalent) of each Loan Party and certificates of incumbency
and good standing (or such other documents and certificates as the Successor
Administrative Agent or its counsel may reasonably request in lieu thereof), all
in form and substance reasonably satisfactory to the Successor Administrative
Agent.

(f)       

The Lenders (including the New Lenders) shall have received, to the extent
requested, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.

(g)       

The Successor Administrative Agent shall have received, in immediately available
funds, payment of all fees and reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower under the Credit
Agreement, the Flagstar Agency Fee Letter or under Section 6 hereof.

(h)       

The Existing Administrative Agent shall have received, in immediately available
funds, all accrued and unpaid interest on the Revolving Credit Advances and all
accrued and unpaid commitment fees for any Unused Commitments, in each case, to
(but not including) the Amendment Effective Date.

The Successor Administrative Agent shall notify the Borrower and the Lenders
(including the New Lenders) of the Amendment Effective Date, and such notice
shall be conclusive and binding. Notwithstanding the foregoing, the obligations
of the New Lenders to provide New Commitments hereunder shall not become
effective unless each of the foregoing conditions shall have been satisfied (or
waived) at or prior to 5:00 p.m., New York City time, on September 1, 2017 (and,
in the event such conditions shall not have been so satisfied or waived, the New
Commitments shall terminate at such time).

SECTION 6. Fees and Expenses.

(a)       

The Borrower agrees to pay to each New Lender an upfront fee of 0.50% of the
aggregate amount of such Lender’s New Commitments as set forth in Schedule II,
which fee shall be due and payable on the Amendment Effective Date.

 5 

 

 

(b)       

The Borrower agrees to reimburse the Successor Administrative Agent for its
reasonable out-of-pocket expenses in connection with this Agreement and the
transactions contemplated hereby, including the reasonable fees, charges and
disbursements of Cravath, Swaine & Moore LLP.

SECTION 7. Effect of this Agreement. (a) Except as expressly set forth herein,
this Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Successor
Administrative Agent, the Existing Administrative Agent or the Lenders under the
Credit Agreement, the Amended Credit Agreement and the other Loan Documents, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement, the Amended Credit Agreement or any of the other Loan Documents, all
of which are ratified and affirmed in all respects and shall continue in full
force and effect. Nothing herein shall be deemed to entitle the Borrower to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or the Amended Credit Agreement in similar or different circumstances.
This Agreement shall constitute a “Loan Document” for all purposes of the Credit
Agreement, the Amended Credit Agreement and the other Loan Documents.

(b)       

At and after the Amendment Effective Date, all of the provisions of the Loan
Documents, including, without limitation, Article VIII and Section 9.04 of the
Credit Agreement, to the extent they pertain to the Existing Administrative
Agent or any Related Party of the Existing Administrative Agent (collectively,
the “Indemnified Citibank Parties”), continue in effect in accordance with their
terms for the benefit of the Existing Administrative Agent and the other
Indemnified Citibank Parties in respect of any liabilities, costs, expenses or
other amounts as set forth in the Credit Agreement, arising from or relating to
the Loan Documents (including this Agreement) (whether now existing or
hereinafter arising in respect of any actions taken or omitted to be taken by
any of them on or prior to the Amendment Effective Date and all actions taken by
the Existing Administrative Agent pursuant to or in connection with this
Agreement) that would be required to be indemnified pursuant to Section 9.04 of
the Credit Agreement or any other applicable provisions of the Loan Documents
and shall inure to the benefit of the Indemnified Citibank Parties,
notwithstanding the resignation of the Existing Administrative Agent at the
Amendment Effective Date, and references in said Sections to the Administrative
Agent shall be deemed to include Citibank as predecessor Administrative Agent.
Any amounts owed or owing to the Existing Administrative Agent under this
Agreement or under the Loan Documents, in its capacity as the Existing
Administrative Agent, shall constitute “Obligations” for all purposes of the
Credit Agreement and the other Loan Documents irrespective of whether such
amounts were incurred before or after the Amendment Effective Date and shall be
entitled to the priority currently afforded thereto by the terms of the Loan
Documents. The parties hereto hereby agree that, for purposes of this Agreement,
including, without limitation, the acknowledgement and agreement contained in
this clause (b) regarding the continuing benefit of the Loan Documents for the
benefit of the Existing Administrative Agent, references to Article VIII and
Section 9.04 of the Credit Agreement, including the defined terms used in such
provisions, shall be deemed to refer to such provisions or defined terms in the
Credit Agreement as they exist on the date hereof, without giving effect to any
amendment, waiver or other modification thereof after the Amendment Effective
Date that is in any manner adverse to the Existing Administrative Agent.

SECTION 8. Further Assurances.

(a)       

The Borrower and the Existing Administrative Agent agree that, following the
Amendment Effective Date, the Existing Administrative Agent shall furnish, at
the Borrower’s expense, customary documents and information as may be reasonably
requested by the Borrower or the Successor Administrative Agent from time to
time in order to effect the matters covered hereby; provided that any document,
instrument or agreement to be furnished or executed by, or other action to be
taken by, the Existing Administrative Agent shall be reasonably satisfactory to
it, and the Existing Administrative Agent shall be reasonably satisfied that the
delivery of any information requested of it would not breach any confidentiality
restrictions binding on it.

 6 

 

 

(b)       

In the event that, after the Amendment Effective Date, the Existing
Administrative Agent receives any principal, interest or other amount owing to
any Lender or the Successor Administrative Agent under any Loan Document, the
Existing Administrative Agent agrees that such payment shall be held in trust
for the Successor Administrative Agent, and the Existing Administrative Agent
shall promptly return without setoff or counterclaim such payment to the
Successor Administrative Agent for payment to the Person entitled thereto.

(c)       

In the event that, after the Amendment Effective Date, the Successor
Administrative Agent receives any principal, interest or other amount owing to
the Existing Administrative Agent under any Loan Document, the Successor
Administrative Agent agrees that such payment shall be held in trust for the
Existing Administrative Agent and the Successor Administrative Agent shall
promptly return without setoff or counterclaim such payment to the Existing
Administrative Agent.

SECTION 9. Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 10. Counterparts. This Agreement may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page hereof by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.

SECTION 11. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

SECTION 12. Arranger. Flagstar shall act as the sole lead arranger and sole book
runner in connection with this Agreement and the transactions contemplated
hereby and, for the avoidance of doubt, shall be considered an “Arranger” for
all purposes of the Amended Credit Agreement.

 

[Remainder of page intentionally left blank]

 7 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

  green brick partners, inc.       By       /s/ James R. Brickman     Name:  
James R. Brickman     Title:   Chief Executive Officer

 

 

[Signature page to Third Amendment]

 

 

 

 

  CITIBANK, N.A.,
as Existing Administrative Agent and a Lender       By       /s/ Mike Vondriska
    Name:   Mike Vondriska     Title:   Vice President

 

 

[Signature page to Third Amendment]

 

 

 

 

  FLAGSTAR BANK, FSB, as Successor Administrative Agent, a New Lender and a
Lender       By       /s/ John L. Brimberry     Name:   John L. Brimberry    
Title:   SVP

 

 

[Signature page to Third Amendment]

 

 

 

 

  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a New Lender and a Lender       By
      /s/ William O’Daly     Name:   William O’Daly     Title:   Authorized
Signatory       By       /s/ Karim Rahimtoola     Name:   Karim Rahimtoola    
Title:   Authorized Signatory

 

 

[Signature page to Third Amendment]

 

 

 

 

 

REAFFIRMATION

September 1, 2017

Each of the undersigned Loan Parties (which, for the avoidance of doubt,
collectively constitute the Loan Parties to the Credit Agreement as of the date
hereof) hereby consents to this Agreement and the transactions contemplated
thereby. Each of the undersigned Loan Parties further (a) affirms and confirms
its respective guarantees, pledges, grants of security interests and other
obligations under the Amended Credit Agreement and each of the other Loan
Documents to which it is a party, in respect of, and to secure, the Obligations
and (b) agrees that, notwithstanding the effectiveness of this Agreement and the
transactions contemplated thereby, the Loan Documents to which it is a party,
and such guarantees, pledges, grants of security interests and other obligations
thereunder, shall continue to be in full force and effect in accordance with the
terms thereof. Borrower reaffirms and acknowledges its obligations to the
Successor Administrative Agent with respect to the Loan Documents.

 

[Signature page follows]

 

 

 

  green brick partners, inc.       By       /s/ James R. Brickman     Name:  
James R. Brickman     Title:   Chief Executive Officer

 

 

 

CB JENI BERKSHIRE PLACE LLC

CB JENI HOMES DFW LLC

JBGL ATLANTA DEVELOPMENT, LLC

JBGL BUILDER FINANCE LLC

JBGL CHATEAU, LLC

JBGL EXCHANGE LLC

JBGL HAWTHORNE, LLC

JBGL KITTYHAWK, LLC

JBGL MUSTANG LLC

JBGL OWNERSHIP LLC

JOHNS CREEK 206, LLC

THE PROVIDENCE GROUP OF GEORGIA, L.L.C.

THE PROVIDENCE GROUP OF GEORGIA CUSTOM HOMES, L.L.C.

CB JENI – BRICK ROW TOWNHOMES, LLC

CB JENI MUSTANG PARK LLC

NORMANDY HOMES LAKESIDE, LLC

NORMANDY HOMES CYPRESS MEADOWS, LLC

TPG Homes, l.l.c.

          By       /s/ James R. Brickman     Name: James R. Brickman    
Title:    Manager

 

 

[Signature Page to Reaffirmation Agreement]

 

 

 

 

SCHEDULE I

 

 

Revolving Credit Commitments

Lenders Revolving Credit Commitments Flagstar Bank, FSB $70,000,000 Citibank,
N.A. $35,000,000 Credit Suisse AG, Cayman Islands Branch $25,000,000

 

Total

 

$130,000,000

 

 

 

SCHEDULE II

 

 

New Commitments

New Lender New Commitment Flagstar Bank, FSB $35,000,000 Credit Suisse AG,
Cayman Islands Branch $10,000,000

 

Total

 

$45,000,000

 

 

 